Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendments, filed 03/09/2022, has been entered. Claims 1-20 remain pending.  Applicant’s amendment to the drawings overcome the objections to the drawings. 

Response to Arguments
Applicant's arguments filed 03/09/2022 with respect to the 35 U.S.C. 103 rejection of Claims 1-20, have been fully considered but they are not persuasive. 
On Pages 7-8 of Applicant’s Remark, Applicant details that “Bu’s disclosure of removing abnormal values from velocity data does not teach or suggest removing average velocity data.” As Bu (CN109164487A) teaches in [0016], the root mean square velocity data is obtained from the seismic data and abnormal values are then removed from the data. As the root mean square is the considered mathematically to be the “quadratic mean” values it, and the claim limitation is towards “average”, under a broadest reasonable interpretation of what is considered “average” would encompass the root mean square. As the claim limitation details “clipping”, under a broadest interpretation of “clipping an average velocity grid” is interpreted as the removal of data points, and since Bu teaches in [0016] that it removes abnormal values, it is removing data points. As the previously presented prior art Li (CN104895554A) teaches in [0022] velocity data in horizontal wells, the incorporation of the teaching of Bu to use the root 
On page 8 of Applicant’s Remarks, Applicant details that the limitation “gridding the BAV with the clipped SRSAV to generate a hybrid seismic borehole average velocity grid of the oil and gas field” is not taught. Under a broadest reasonable interpretation, the claim limitation is interpreted as the combining of the “BAV” and the “clipped SRSAV” to make a new grid. Previously supplied prior art Yalin (CN107479095A) details the action of splicing horizons together. The splicing is considered an action of combining the seismic data horizons together. The incorporation of this splicing teaching with that of the teaching of Li in [0011], to calculate the average velocity in horizontal wells which represents the “BAV” data, and the teaching of Li in view of Bu as detailed above which represents the “SRSAV” data, the incorporation of the teaching of Yalin to teach the splicing of the “BAV” data and the “SRSAV” data would be obvious to one of ordinary skill in the art.  Yalin teaches in [0008] that the splicing of the seismic data improves the accuracy of the data interpretation results. As the above mentioned solutions that Li and Bu are solving are relating to accuracy in the velocity field (data), it would be obvious to incorporate the teaching of Yalin into Li in view of Bu.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN104895554A, As seen in IDS dated 09/09/2019, Foreign Patent Documents Designated ID #2) in view of Bu (CN109164487A), Wang (CN104216009A), and Yalin (CN107479095A).
	In regards to Claim 1, Li teaches “based on (i) a depth grid of the geological reference surface (GRSD) generated using HA/HIZ borehole data (depth data – [0014], velocity data – [0015], using horizontal well logging data – [0021], layered data includes depth of layer, seismic reflection time, horizontal well verticals, average velocity through layers – [0022]), and (ii) a time grid of the seismic reference surface (SRST) (layered data includes seismic reflection round trip – [0022]), generating borehole average velocity grid (BAV) along the HA/HIZ boreholes (calculating average velocity of horizontal wells, interpolating, and determining depth-time relationship with average velocity – [0011]-[0013]); and based on the HSBAV and the SRST generating a hybrid seismic geological depth grid (HSGD) of the oil and gas field (depth to time conversion of horizontal well logging data according to depth-time relationship information – [0021]).”

	Bu teaches “clipping an average velocity grid of a seismic reference surface (SRSAV), in an oil and gas field, to remove average velocity data of a region (organize the velocity data obtained from seismic data processing in the well, remove abnormal values, obtain initial layer velocity field – [0016])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teaching of Bu to remove velocity data during the processing of the seismic data and obtaining a velocity layer. Doing so would improve the accuracy of the velocity grid and the time-depth conversion for well logging data.
	Li in view of Bu does not teach “wherein the seismic reference surface approximates a geological reference surface.”
	Wang teaches “wherein the seismic reference surface approximates a geological reference surface (grid the imaging area with the 3d VSP data; obtaining 3d VSP data from excitation seismic waves and processing – [0010], [0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bu to incorporate the teaching of Wang to obtain a three dimensional seismic profile from data. Doing so would improve the accuracy and quality of the velocity grid model.
Li in view of Bu and Wang does not teach “gridding the BAV with the clipped SRSAV to generate a hybrid seismic borehole average velocity grid (HSBAV) of the oil and gas field.”
(splicing multiple 3d seismic data volume data together – [0013]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bu and Wang to incorporate the teaching of Yalin to combine together the data from multiple seismic volumes. Doing so would improve the accuracy of the map generated by the processing of seismic data.

	In regards to Claim 2, Li in view of Bu, Wang, and Yalin discloses the claimed invention as detailed above and Bu further teaches “the SRST is measured from a seismic reference datum (SRD) (average velocity is measured from the surface to the nth layer – [0065]).”

In regards to Claim 6, Li in view of Bu, Wang, and Yalin discloses the claimed invention as detailed above and in the instant application details in [0032] that “the GRSD is generated using two-dimensional (2) conformal modelling” is a known method in the art and is disclosed by the paper “SPE-188066-MS Designing and Validating 2D Reservoir Models”.

	In regards to Claim 7, Li in view of Bu, Wang, and Yalin discloses the claimed invention as detailed above and Bu further teaches “using the HSGD to grid a subsurface of the oil and gas field (using the velocity field and structure depth value to make a structure map with time-depth conversion – [0067], for oil and gas exploration – [0004]).”

Claim 8, Li teaches “based on (i) a depth grid of the geological reference surface (GRSD) generated using HA/HZ borehole data (depth data – [0014], velocity data – [0015], using horizontal well logging data – [0021], layered data includes depth of layer, seismic reflection time, horizontal well verticals, average velocity through layers – [0022]), and (ii) a time grid of the seismic reference surface (SRST) (layered data includes seismic reflection round trip – [0022]), generating borehole average velocity grid (BAV) along the HA/HIZ boreholes (calculating average velocity of horizontal wells, interpolating, and determining depth-time relationship with average velocity – [0011]-[0013]); and based on the HSBAV and the SRST, generating a hybrid seismic geological depth grid (HSGD) of the oil and gas field (depth to time conversion of horizontal well logging data according to depth-time relationship information – [0021]).”
Li does not teach “clipping an average velocity grid of a seismic reference surface (SRSAV), in an oil and gas field, to remove average velocity data of a region.”
	Bu teaches “clipping an average velocity grid of a seismic reference surface (SRSAV), in an oil and gas field, to remove average velocity data of a region (organize the velocity data obtained from seismic data processing in the well, remove abnormal values, obtain initial layer velocity field – [0016])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teaching of Bu to remove velocity data during the processing of the seismic data and obtaining a velocity layer. Doing so would improve the accuracy of the velocity grid and the time-depth conversion for well logging data.

	Wang teaches “wherein the seismic reference surface approximates a geological reference surface (grid the imaging area with the 3d VSP data; obtaining 3d VSP data from excitation seismic waves and processing – [0010], [0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bu to incorporate the teaching of Wang to obtain a three dimensional seismic profile from data. Doing so would improve the accuracy and quality of the velocity grid model.
Li in view of Bu and Wang does not teach “a device comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations; gridding the BAV with the clipped SRSAV to generate a hybrid seismic borehole average velocity grid (HSBAV) of the oil and gas field.”
Yalin teaches “a device comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations (computers to interpret seismic data with interpretation software – [0005]-[0006]); gridding the BAV with the clipped SRSAV to generate a hybrid seismic borehole average velocity grid (HSBAV) of the oil and gas field (splicing multiple 3d seismic data volume data together – [0013]).”


	In regards to Claim 9, Li in view of Bu, Wang, and Yalin discloses the claimed invention as detailed above and Bu further teaches “the SRST is measured from a seismic reference datum (SRD) (average velocity is measured from the surface to the nth layer – [0065]).”

In regards to Claim 13, Li in view of Bu, Wang, and Yalin discloses the claimed invention as detailed above and in the instant application details in [0032] that “the GRSD is generated using two-dimensional (2) conformal modelling” is a known method in the art and is disclosed by the paper “SPE-188066-MS Designing and Validating 2D Reservoir Models”.

	In regards to Claim 14, Li in view of Bu, Wang, and Yalin discloses the claimed invention as detailed above and Bu further teaches “the operations further comprise using the HSGD to grid a subsurface of the oil and gas field (using the velocity field and structure depth value to make a structure map with time-depth conversion – [0067], for oil and gas exploration – [0004]).”

Claim 15, Li teaches “based on (i) a depth grid of the geological reference surface (GRSD) generated using HA/HIZ borehole data (depth data – [0014], velocity data – [0015], using horizontal well logging data – [0021], layered data includes depth of layer, seismic reflection time, horizontal well verticals, average velocity through layers – [0022]), and (ii) a time grid of the seismic reference surface (SRST) (layered data includes seismic reflection round trip – [0022]), generating borehole average velocity grid (BAV) along the HA/HIZ boreholes (calculating average velocity of horizontal wells, interpolating, and determining depth-time relationship with average velocity – [0011]-[0013]); and based on the HSBAV and the SRST generating a hybrid seismic geological depth grid (HSGD) of the oil and gas field (depth to time conversion of horizontal well logging data according to depth-time relationship information – [0021]).”Li does not teach “clipping an average velocity grid of a seismic reference surface (SRSAV), in an oil and gas field, to remove average velocity data of a region.”
	Bu teaches “clipping an average velocity grid of a seismic reference surface (SRSAV), in an oil and gas field, to remove average velocity data of a region (organize the velocity data obtained from seismic data processing in the well, remove abnormal values, obtain initial layer velocity field – [0016])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teaching of Bu to remove velocity data during the processing of the seismic data and obtaining a velocity layer. Doing so would improve the accuracy of the velocity grid and the time-depth conversion for well logging data.

	Wang teaches “wherein the seismic reference surface approximates a geological reference surface (grid the imaging area with the 3d VSP data; obtaining 3d VSP data from excitation seismic waves and processing – [0010], [0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bu to incorporate the teaching of Wang to obtain a three dimensional seismic profile from data. Doing so would improve the accuracy and quality of the velocity grid model.
Li in view of Bu and Wang does not teach “a non-transitory computer-readable medium storing instructions executable by a computer system to perform operations comprising; gridding the BAV with the clipped SRSAV to generate a hybrid seismic borehole average velocity grid (HSBAV) of the oil and gas field.”
Yalin teaches “a non-transitory computer-readable medium storing instructions executable by a computer system to perform operations comprising (computers using software products for seismic data interpretation – [0005]-[0006]); gridding the BAV with the clipped SRSAV to generate a hybrid seismic borehole average velocity grid (HSBAV) of the oil and gas field (splicing multiple 3d seismic data volume data together – [0013]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bu and Wang to incorporate the teaching of Yalin to combine together the data from multiple seismic volumes with computer 

	In regards to Claim 16, Li in view of Bu, Wang, and Yalin discloses the claimed invention as detailed above and Bu further teaches “the SRST is measured from a seismic reference datum (SRD) (average velocity is measured from the surface to the nth layer – [0065]).”

	In regards to Claim 20, Li in view of Bu, Wang, and Yalin discloses the claimed invention as detailed above and in the instant application details in [0032] that “the GRSD is generated using two-dimensional (2) conformal modelling” is a known method in the art and is disclosed by the paper “SPE-188066-MS Designing and Validating 2D Reservoir Models”.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bu, Wang, Yalin, and Zhang (US20150134255).
	In regards to Claim 3, Li in view of Bu, Wang, and Yalin discloses the claimed invention as detailed above and Li further teaches “based on (i) a depth grid of the geological reference surface (GRSD) generated using HA/HIZ data (depth data – [0014], velocity data – [0015], using horizontal well logging data – [0021], layered data includes depth of layer, seismic reflection time, horizontal well verticals, average velocity through layers – [0022]), and (ii) a time grid of the seismic reference surface (SRST) (layered data includes seismic reflection round trip – [0022]), generating borehole average velocity data (BAV) (calculating average velocity of horizontal wells, interpolating, and determining depth-time relationship with average velocity – [0011]-[0013]).”
	Li in view of Bu, Wang, and Yalin do not teach “subtracting a seismic reference datum from the GRSD to convert the GRSD from True Vertical Depth SubSea Suggest (TVDSS) to True Vertical Depth Seismic Reference Datum (TVDSRD).”
	Zhang teaches “subtracting a seismic reference datum from the GRSD to convert the GRSD from True Vertical Depth SubSea Suggest (TVDSS) to True Vertical Depth Seismic Reference Datum (TVDSRD) (the true vertical depth subsea can be used to define a well depth as the vertical distance from a point in the well to a point at mean sea level at the surface, and the TVD may be calculated as the TVDSS plus the distance from sea level to the kelly bushing – [0070]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bu, Wang, and Yalin to incorporate the teaching of Zhang to adjust the reference point. It would be obvious that the reference point can be adjusted from the kelly bushing or another point such as the seismic reference datum, ground level, or sea level. Doing so would improve the accuracy of the structural model of the wells and formations.

	In regards to Claim 4, Li in view of Bu, Wang, and Yalin discloses the claimed invention as detailed above and except for “adding a seismic reference datum to the HSGD to convert the HSGD from True Vertical Depth Seismic Reference Datum (TVDSRD) to True Vertical Depth SubSea Suggest (TVDS S).”
 (the true vertical depth subsea can be used to define a well depth as the vertical distance from a point in the well to a point at mean sea level at the surface, and the TVD may be calculated as the TVDSS plus the distance from sea level to the kelly bushing – [0070]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bu, Wang, and Yalin to incorporate the teaching of Zhang to adjust the reference point. It would be obvious that the reference point can be adjusted from the kelly bushing or another point such as the seismic reference datum, ground level, or sea level. Doing so would improve the accuracy of the structural model of the wells and formations.

In regards to Claim 10, Li in view of Bu, Wang, and Yalin discloses the claimed invention as detailed above and Li further teaches “based on (i) a depth grid of the geological reference surface (GRSD) generated using HA/HIZ data (depth data – [0014], velocity data – [0015], using horizontal well logging data – [0021], layered data includes depth of layer, seismic reflection time, horizontal well verticals, average velocity through layers – [0022]), and (ii) a time grid of the seismic reference surface (SRST) (layered data includes seismic reflection round trip – [0022]), generating borehole average velocity data (BAV) (calculating average velocity of horizontal wells, interpolating, and determining depth-time relationship with average velocity – [0011]-[0013]).”

	Zhang teaches “subtracting a seismic reference datum from the GRSD to convert the GRSD from True Vertical Depth SubSea Suggest (TVDSS) to True Vertical Depth Seismic Reference Datum (TVDSRD) (the true vertical depth subsea can be used to define a well depth as the vertical distance from a point in the well to a point at mean sea level at the surface, and the TVD may be calculated as the TVDSS plus the distance from sea level to the kelly bushing – [0070]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bu, Wang, and Yalin to incorporate the teaching of Zhang to adjust the reference point. It would be obvious that the reference point can be adjusted from the kelly bushing or another point such as the seismic reference datum, ground level, or sea level. Doing so would improve the accuracy of the structural model of the wells and formations.

	In regards to Claim 11, Li in view of Bu, Wang, and Yalin discloses the claimed invention as detailed above except for “the operations further comprise: adding a seismic reference datum to the HSGD to convert the HSGD from True Vertical Depth Seismic Reference Datum (TVDSRD) to True Vertical Depth SubSea Suggest (TVDS S) .”
Zhang teaches “adding a seismic reference datum to the HSGD to convert the HSGD from True Vertical Depth Seismic Reference Datum (TVDSRD) to True Vertical Depth SubSea  (the true vertical depth subsea can be used to define a well depth as the vertical distance from a point in the well to a point at mean sea level at the surface, and the TVD may be calculated as the TVDSS plus the distance from sea level to the kelly bushing – [0070]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bu, Wang, and Yalin to incorporate the teaching of Zhang to adjust the reference point. It would be obvious that the reference point can be adjusted from the kelly bushing or another point such as the seismic reference datum, ground level, or sea level. Doing so would improve the accuracy of the structural model of the wells and formations.

	In regards to Claim 17, Li in view of Bu, Wang, and Yalin discloses the claimed invention as detailed above and Li further teaches “based on (i) a depth grid of the geological reference surface (GRSD) generated using HA/HIZ data (depth data – [0014], velocity data – [0015], using horizontal well logging data – [0021], layered data includes depth of layer, seismic reflection time, horizontal well verticals, average velocity through layers – [0022]), and (ii) a time grid of the seismic reference surface (SRST) (layered data includes seismic reflection round trip – [0022]), generating borehole average velocity data (BAV) (calculating average velocity of horizontal wells, interpolating, and determining depth-time relationship with average velocity – [0011]-[0013]).”

	Zhang teaches “subtracting a seismic reference datum from the GRSD to convert the GRSD from True Vertical Depth SubSea Suggest (TVDSS) to True Vertical Depth Seismic Reference Datum (TVDSRD) (the true vertical depth subsea can be used to define a well depth as the vertical distance from a point in the well to a point at mean sea level at the surface, and the TVD may be calculated as the TVDSS plus the distance from sea level to the kelly bushing – [0070]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bu, Wang, and Yalin to incorporate the teaching of Zhang to adjust the reference point. It would be obvious that the reference point can be adjusted from the kelly bushing or another point such as the seismic reference datum, ground level, or sea level. Doing so would improve the accuracy of the structural model of the wells and formations.

	In regards to Claim 18, Li in view of Bu, Wang, and Yalin discloses the claimed invention as detailed above and except for “adding a seismic reference datum to the HSGD to convert the HSGD from True Vertical Depth Seismic Reference Datum (TVDSRD) to True Vertical Depth SubSea Suggest (TVDS S).”
	Zhang teaches “adding a seismic reference datum to the HSGD to convert the HSGD from True Vertical Depth Seismic Reference Datum (TVDSRD) to True Vertical Depth SubSea  (the true vertical depth subsea can be used to define a well depth as the vertical distance from a point in the well to a point at mean sea level at the surface, and the TVD may be calculated as the TVDSS plus the distance from sea level to the kelly bushing – [0070]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bu, Wang, and Yalin to incorporate the teaching of Zhang to adjust the reference point. It would be obvious that the reference point can be adjusted from the kelly bushing or another point such as the seismic reference datum, ground level, or sea level. Doing so would improve the accuracy of the structural model of the wells and formations.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bu, Wang, Yalin, and Shang (CN106597533A).
	In regards to Claim 5, Li in view of Bu, Wang, and Yalin discloses the claimed invention as detailed above except for “the SRSAV is generated by taking a ratio of a depth grid of the seismic reference surface (SRSD) to the SRST.”
	Shang teaches “the SRSAV is generated by taking a ratio of a depth grid of the seismic reference surface (SRSD) to the SRST (used the speed model to perform pre-stack depth migration on all data, superimpose depth domain and scale it to the time domain – [0015]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bu, Wang, and Yalin to incorporate 

	In regards to Claim 12, Li in view of Bu, Wang, and Yalin discloses the claimed invention as detailed above except for “the SRSAV is generated by taking a ratio of a depth grid of the seismic reference surface (SRSD) to the SRST.”
	Shang teaches “the SRSAV is generated by taking a ratio of a depth grid of the seismic reference surface (SRSD) to the SRST (used the speed model to perform pre-stack depth migration on all data, superimpose depth domain and scale it to the time domain – [0015]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bu, Wang, and Yalin to incorporate the teaching of Shang to scale the depth domain to the time domain. Doing so would improve the accuracy and precision of the depth and time of the data.

	In regards to Claim 19, Li in view of Bu, Wang, and Yalin discloses the claimed invention as detailed above except for “the SRSAV is generated by taking a ratio of a depth grid of the seismic reference surface (SRSD) to the SRST.”
	Shang teaches “the SRSAV is generated by taking a ratio of a depth grid of the seismic reference surface (SRSD) to the SRST (used the speed model to perform pre-stack depth migration on all data, superimpose depth domain and scale it to the time domain – [0015]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bu, Wang, and Yalin to incorporate .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863